Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite a polysulfide represented by formula (1), where x, representing the number of sulfur atoms, is in the range of 1 to 8. However, when x is 1, the compound is a monosulfide rather than a polysulfide. 
Claims 2 recite the terms  “secondary polysulfide”, and “tertiary polysulfide”. It is unclear what qualifies as secondary and tertiary polysulfides, noting that while page 7 of the specification provides examples but not definitions. For the purposes of examination, secondary polysulfide and tertiary polysulfide are considered to include polysulfides comprises secondary or tertiary alkyl or alkenyl groups, respectively, as well as the specific compounds disclosed on page 7 of the specification. The examiner recommends that the claims be amended to clarify the meaning of the terms. The terms 1 and R2 groups to be identical. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (U.S. PG Pub. No. 2004/0242440).
In Table 1 Okuda discloses a lubricating composition (Example 6) comprising 5% by weight of a di-t-nonyl polysulfide and 5% by weight of a sulfurized oil and fat, as recited in component (b) of claim 1. In paragraph 21 Okuda discloses that the polysulfides have 2 to 8 sulfur atoms, within the range recited for component (a) of claim .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda.
The discussion of Okuda in paragraph 6 above is incorporated here by reference. Okuda discloses a metalworking oil composition meeting the limitations of claim 1, comprising a dihydrocarbyl polysulfide. Okuda does not specifically disclose the mixture of secondary and tertiary polysulfides of claim 2.
In paragraph 24 and the examples, Okuda discloses that the dihydrocarbyl polysulfide can be various tertiary polysulfides, such as di-tert-nonyl polysulfide. In paragraph 23 Okuda discloses that sec-butyl is a suitable hydrocarbyl substituent for the dihydrocarbyl polysulfide, indicating that the dihydrocarbyl polysulfide can be a secondary polysulfide. Case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Kitamura (U.S. PG Pub. No. 2019/0106653)
The discussion of Okuda in paragraph 6 above is incorporated here by reference. Okuda discloses a metalworking oil composition meeting the limitations of claim 1, and in paragraph 18 broadly discloses that the sulfur-containing extreme pressure agent can include various sulfurized oils and fats. Okuda does not disclose the molecular weight of the sulfurized oil or fat.
In paragraph 20 Kitamura discloses a metalworking oil composition comprising a sulfurized oil and fat. In paragraph 28 Kitamura discloses that the sulfurized oil and fay can be sulfurized lard, sulfurized rapeseed oil, sulfurized castor oil, and sulfurized soybean oil, all as in paragraph 18 and the examples of Okuda paragraphs 26-27 Kitamura discloses that the viscosity of the sulfurized oil and fat at 40° C is 60 to 1,600 2/s, preferably 100 to 1,400 mm2/s. While Kitamura does not specifically disclose the molecular weight of the sulfurized oil or fat, the viscosity will be correlated to the molecular weight, and since the viscosity ranges disclosed by Kitamura fall within or overlap the ranges disclosed in paragraph 34 of the current application, the weight-average molecular weight ranges implied by the viscosity ranges of Kitamura will at least overlap the range recited in claim 3. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The use of the sulfurized oil and fat of Kitamura as the sulfurized oil and fat in the composition of Okuda therefore meets the limitations of claim 3.
It would have been obvious to one of ordinary skill in the art to use the sulfurized oil and fat of Kitamura as the sulfurized oil and fat in the composition of Okuda, since Kitamura teaches that they are suitable sulfurized oils and fats having a preferred viscosity for use in metalworking fluids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771